Citation Nr: 1342273	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, to include whether a reduction in rating from 20 percent to 10 percent was proper.

2. Entitlement to an increased rating for left knee musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease, currently rated at                10 percent disabling.

3. Entitlement to a compensable evaluation for limitation of extension of the left knee.  

4.  Entitlement to an increased rating for left knee medial collateral ligament and lateral collateral ligament laxity, currently rated at 10 percent disabling.

5. Entitlement to an increased rating for bilateral metatarsalgia, currently rated at  20 percent disabling.  

6. Entitlement to an increased rating for mechanical low back strain with degenerative lumbar spondylosis, currently rated at 10 percent disabling.

7.  Entitlement to a compensable evaluation for hepatitis.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from September 1944 to November 1946.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, regarding the assigned disability evaluations for several service-connected disabilities, along with the reduction in rating for bilateral hearing loss.  The Board also assumes jurisdiction of a claim for TDIU intextricably intertwined with the Veteran's increased rating claims.  See Rice v. Shinseki,  22 Vet. App. 447 (2011).  

The Board is granting restoration of a 20 percent rating for bilateral hearing loss. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A comprehensive review of the evidence does not disclose material improvement in bilateral hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 20 percent rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.344, 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA is inapplicable to reduction in rating claims, and the specific notice requirements under 38 C.F.R. § 3.105(e)  did not apply as the Veteran's overall combined rating was not reduced.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007).  In any event, as the claim for restored rating is being granted, any error related to the VCAA is rendered moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Applicable VA regulations generally provide for the stabilization of assigned disability evaluations, to include that rating agencies handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability in the rating process, and that if warranted in doubtful cases the assigned evaluation should remain in effect pending scheduling of a review examination.  See 38 C.F.R. § 3.344(a) and (b).  This notwithstanding, these provisions apply only to ratings which have been in effect for five years or more at the same level, which is not the case at present.  38 C.F.R. § 3.344(c).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions.  Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2 , establishes that '[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.'  Id.  The Court has held that these provisions 'impose a clear requirement' that rating reductions be based on the entire history of a Veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Under the VA rating criteria for hearing loss found at 38 C.F.R. § 4.85, Diagnostic Code 4.85, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  Essentially, the claimant's average measured auditory acuity is cross-referenced with speech discrimination scores, under     Table VI (or Table VIa, where there has been an exceptional pattern of hearing loss, as defined therein), the end result being the assigned disability rating.  

Previously, an October 2008 VA Compensation and Pension examination for audiological evaluation indicated average puretone thresholds of 63 in the right ear and 59 in the left ear; and speech discrimination scores of 64 percent in the right ear and 76 percent in the left ear.  This corresponded to designations of Level VI in the right ear, and Level IV in the left ear, and thereby a 20 percent rating under Table VI.

The RO's rating decision of January 2009 increased from 0 to 20 percent the disability rating for bilateral hearing loss, effective October 6, 2008.

Thereafter, on VA re-examination of January 2012, the Veteran had average puretone thresholds of 62 in the right ear, and 55 in the left ear; and speech discrimination scores of 78 percent in the right ear and 80 percent in the left ear.  With respective Level IV designations in both ears, the assigned disability rating now computed to 10 percent.  

The RO's April 2012 rating decision accordingly reduced from 20 to 10 percent the evaluation for bilateral hearing loss, effective January 25, 2012.  

The Board sees fit to restore a 20 percent evaluation for bilateral hearing loss.                The Veteran was already established as having 20 percent severity hearing loss back in 2008.  The Board hesitates to substantiate a rating reduction on the premise of only one examination, and further observes that but for a slight improvement in speech discrimination scores on the more recent examination, the 20 percent rating would have again been immediately supported by clinical results.  Moreover, it is unclear whether any such improvement reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Thus, the criteria are met for restoration of the 20 percent rating for hearing loss.  

The issue of entitlement to a rating in excess of 20 percent for bilateral hearing loss is addressed in the remand below.


ORDER

A 20 percent rating for bilateral hearing loss is restored.


REMAND

The Veteran's claims for increased rating for left knee, bilateral metatarsalgia, low back strain, and hepatitis require re-examination, as the prior examiner did not have the claims file available for review of medical history.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran should also be afforded a current examination to assess the severity of his hearing loss.

The RO's August 2012 Statement of the Case (SOC) (on all claims but that for increased evaluation for left knee laxity) did not indicate consideration of VA treatment records dated from March through August 2012 from the Veteran's "Virtual VA" electronic file, and this must be accomplished on remand.                Further measures should be undertaken to obtain the Veteran's most recent VA outpatient records.  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's treatment records from within the VA Nebraska-Western Iowa Health System, dated since August 2012.    

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disabilities (i.e., limitation of flexion and extension, and knee laxity).

The examiner should specifically address the following: 

a) Report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disabilities and,           if feasible, these determinations should be expressed                in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed                      in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) After reviewing the most recent radiographic images of the left knee, describe any degenerative changes found to be present.

The examiner should provide a complete rationale for all opinions provided.

3.  Schedule the Veteran for a VA examination pertaining to the severity of his service-connected low back disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected mechanical low back strain with degenerative lumbar spondylosis, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In providing the requested findings, report the Veteran's range of motion of the thoracolumbar spine in degrees and state the point at which any pain is demonstrated.
Also, state whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  This determination should also, if feasible,             be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

After reviewing the most recent radiographic images of the thoracolumbar spine, describe any degenerative changes found to be present.

The examiner should provide a complete rationale for all opinions provided.

4. Schedule the Veteran for a VA examination pertaining to the severity of his service-connected bilateral metatarsalgia.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral metatarsalgia.  

The examiner should provide a complete rationale for all opinions provided.

5.  Schedule the Veteran for a VA examination pertaining to the severity of his hepatitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hepatitis, under provisions of 38 C.F.R.                   § 4.71a, Diagnostic Code 7345.  

The examiner should provide a complete rationale for all opinions provided.

6.  The Veteran should be afforded a VA audiological evaluation.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

Audiological studies should be performed.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

The examiner should provide a complete rationale for all opinions provided.

7.  A medical opinion should also be obtained from a VA examiner as to the following matter: 

Whether the Veteran's bilateral hearing loss; left knee musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease; limitation of extension of the left knee; left knee medial collateral ligament and lateral collateral ligament laxity; bilateral metatarsalgia; mechanical low back strain with degenerative lumbar spondylosis; residuals of hepatitis; and right shoulder degenerative joint disease and calcific tendinitis, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner should provide a complete rationale for all opinions provided.
 
8.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.   In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, readjudicate the Veteran's claims on appeal for increased ratings (to include entitlement to a rating in excess of 20 percent for bilateral hearing loss), and entitlement to a TDIU.  If any claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


